952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Larry CROSLAND, Plaintiff-Appellant,v.STATE OF SOUTH CAROLINA;  T. Travis Medlock, AttorneyGeneral of South Carolina, South Carolina Department ofCorrection;  Flora B. Boyd, Warden, ECI;  Grady Wallace,Commissioner, South Carolina Department of Parole andCommunity Corrections;  Parole and Community CorrectionsBoard of South Carolina;  Department of Corrections, SouthCarolina, Defendants-Appellees.
No. 91-6673.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 26, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  (CA-90-2485-3-17-H), Joseph F. Anderson, Jr., District Judge.
Larry Crosland, appellant pro se.
Edwin Eugene Evans, Senior Assistant Attorney General, Carl N. Lundberg, South Carolina Department of Probation, Parole & Pardon Service, Barbara Murcier Bowens, South Carolina Department of Corrections, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Larry Crosland appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Crosland v. State of South Carolina, No. CA-90-2485-3-17-H (D.S.C. Oct. 4, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.